                                                                               OF HH
                      IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE DISTRICT OF NEW HAMPSHIRE                 : t.,.r 11
 3
 4
                                                                  ZD/ll auG -fj P *1: OJ
 5   Sensa Verogna, Plaintiff,
                                                      >         2^
 6        V.                                    Case #: 1:20-cv-00536-SM
 7   Twitter Inc.,    Defendant.                     )
 8
 9
10
11        PLAINTIFF'S RULE 5.1 MOTION AND MOL CHALLENGING THE
12             CONSTITUTIONALITY OF TITLE 47 U.S. CODE § 230
13


14        1.    The   "Plaintiff",       proceeding       anonYmously     as    Sensa

15   Verogna, challenges the Constitutionality of Title 47 U.S. Code §

16   230 and submits that he has proper standing [See Doc. 1], and that

17   such relief will further clarify any uncertainty as to the United

18   States'   culpability   or   liability     through     respondeat     superior,

19   through its policing partner Twitter, or other, or is Twitter alone

20   liable for violations of the Plaintiff's Rights. The relief sought

21   will also alert, narrow down or clarify issues effecting both

22   current parties. See Komorowskx v. Boston Store, 263 111. App. 88,

23   93-96 (1931). (recovery may be permitted against the client of a

24   private   police    agency,    even    though        the   service     contract

25   specifically     provided    that    the    agency     would    assume      full

26   responsibility for the private police operations).

27


28
                        Congress:"We want you to
29                        stop censoring speech"
                      Big Tech: We are only doing
                          what YOU told us too!
